Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In line 19 of claim 1, “a finger” should be - - the finger - - .
In line 19 of claim 18, “a finger” should be - - the finger - - .
In line 17 of claim 19, “a finger” should be - - the finger - - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the primary reason for allowance is the inclusion of 
a third sensor configured to detect a first gesture performed by a user, wherein the at least one processor specifies the first gesture based on a third detection result in the third sensor, and controls a display of a second screen in the display surface based on the first operation and the first gesture which are specified, and wherein the at least one processor scrolls the display of the second screen upon specifying the first gesture performed by the user based on the third detection result at a time when the detection object surface is touched with a finger.

With respect to claim 18, the primary reason for allowance is the inclusion of
specifying a pressure on the detection object surface based on a second detection result in a second sensor which detects the pressure, wherein the fingerprint and pressure are detected simultaneously based upon the finger touching the detection object surface; 

With respect to claim 19, the primary reason for allowance is the inclusion of
specifying a pressure on the detection object surface based on a second detection result in a second sensor which detects the pressure, wherein the fingerprint and pressure are detected simultaneously based upon the finger touching the detection object surface; and controlling a display of a screen which is a display surface included in the electronic apparatus based on the operation and the pressure which are specified such that a scroll speed of the screen is set based on a degree of the specified pressure; detecting a first gesture performed by a user using a third sensor; specifying the first gesture based on a third detection result in the third sensor, and controlling a display of a second screen in the display surface based on the first operation and the first gesture which are specified; and scrolling the display of the second screen upon specifying [[a]]the first gesture performed by the user based on the third detection result at a time when the detection object surface is touched with a finger.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd